Citation Nr: 1033316	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2010, the Veteran testified before a hearing officer 
at the RO.  The Veteran also requested a hearing before the Board 
at the RO in the June 2009 substantive appeal, and a 
videoconference hearing was scheduled in August 2010.  The 
Veteran failed to appear for the scheduled hearing, and no 
request to reschedule the hearing has been received.  The Board 
therefore finds that the Veteran's hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d).  

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the 
Board must make an independent determination as to whether new 
and material evidence has been presented to reopen the claim for 
entitlement to service connection for bilateral hearing loss 
before reaching the merits of the service connection claim.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for 
bilateral hearing loss was initially denied in an unappealed 
March 2005 rating decision. 

2.  The evidence received since the March 2005 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran's right leg orthopedic disability, diagnosed as 
heterotopic ossification of the tibia, was incurred during active 
duty service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Heterotopic ossification of the right tibia was incurred 
during active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Service connection for bilateral hearing loss was initially 
denied in a March 2005 rating decision.  The RO determined that 
the evidence of record, including service treatment records and 
reports of VA examinations conducted in November 2004 and 
February 2005, did not establish the presence of a hearing loss 
disability for VA purposes.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The evidence added to the record since the March 2005 denial of 
the claim includes treatment records from the East Orange VA 
Medical Center (VAMC), records of private treatment, the 
Veteran's January 2010 hearing testimony, and the report of a 
March 2010 VA examination.  The treatment records added to the 
claims folder contain no findings or complaints of hearing loss, 
and the objective audiometric findings from the March 2010 VA 
examination establish that a hearing loss disability for VA 
purposes is not present.  See 38 C.F.R. § 3.385 (2009).  
Accordingly, this evidence does not establish an element of the 
claim that was previously lacking, and is not material.  

The Veteran testified in January 2010 that he experienced 
decreased hearing acuity, which he is competent to state.  
Although lay evidence is sufficient in some instances to 
establish the presence of a current disability (such as a broken 
leg or varicose veins), the Veteran is not competent to provide 
evidence as to entirely medical questions such as the presence of 
hearing loss which is at a level considered disabling, according 
to VA regulations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  In any event, the record at the time of the March 2005 
decision included the Veteran's contentions regarding the 
presence of a current hearing loss disability, and his hearing 
testimony is therefore cumulative and duplicative of evidence 
previously of record.  Therefore, while the Veteran's lay 
statements are presumed credible, they are duplicative of 
evidence already of record at the time of the prior denial.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992) (in 
determining whether evidence is new and material, the credibility 
of the evidence is generally presumed).  Thus, new and material 
evidence has not been submitted and reopening of the claim is not 
warranted. 


Service Connection Right Leg Disability

The Veteran contends that service connection is warranted for a 
right leg disability as it was incurred due to an in-service 
injury.  During the January 2010 hearing, the Veteran testified 
that he dropped a large projectile on his right leg while serving 
on active duty in Germany in May 1976.  He also testified that he 
was treated with a cast and limited duty, and his current 
disability was a result of the in-service injury. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Upon VA examination in March 2010, the Veteran was diagnosed with 
mild heterotopic ossification of the medial cortex of the right 
tibia based on X-ray results.  In addition, while service records 
do not document the right leg injury reported by the Veteran, he 
is competent to report that such an injury occurred.  Resolving 
reasonable doubt in his favor, the Board finds that two of the 
three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

The record also contains some competent evidence of a link 
between the Veteran's current orthopedic disability and active 
duty service.  Although the March 2010 VA examiner initially 
opined that the injury described by the Veteran would not result 
in any current sequelae, a right leg X-ray performed in 
conjunction with the VA examination indicated mild heterotopic 
ossification of the right tibia.  The reviewing physician opined 
that this finding was most likely the result of the Veteran's 
reported in-service trauma.  The record therefore contains 
competent medical evidence of a nexus between the Veteran's 
orthopedic tibia disability and active duty service.  

The record establishes the presence of all elements necessary for 
establishing service connection, and the claim for service 
connection for a right leg orthopedic disability, diagnosed as 
heterotopic ossification of the right tibia, is granted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the claim for service connection for a right leg 
disability, the Board finds that VA has substantially satisfied 
the duties to notify and assist.   To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision.  

Regarding the claim to reopen service connection for hearing 
loss, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) 
addressing direct service connection was furnished to the Veteran 
in an August 2008 letter.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claim in the August 2008 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires 
that the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Veteran was provided notice of the 
criteria necessary for reopening a previously denied claim in the 
August 2008 notice letter.  In addition, he was informed of the 
reason for his prior denial of service connection.  VA has 
therefore substantially fulfilled its specific duties to notify 
with regard to the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
a VA audiological examination in March 2010 in response to his 
claim to reopen service connection for bilateral hearing loss.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  



ORDER

New and material evidence not having been received, the 
application to reopen the claim for entitlement to service 
connection for bilateral hearing loss is denied.

Service connection for heterotopic ossification of the tibia is 
granted.


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


